Citation Nr: 1225593	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  06-17 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability, initially claimed as a low back disability.  

2.  Entitlement to an effective date earlier than February 28, 2007, for the grant of service connection for peripheral neuropathy of the right lower extremity.  

3.  Entitlement to an effective date earlier than February 28, 2007, for the grant of service connection for peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from October 1984 to August 2005.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2005 decision by the RO which, in part, denied service connection for a low back disability.  A hearing before a member of the Board was held in February 2009.  The Board remanded the appeal for additional development in March 2009.  

In August 2009, the Board, in part, denied service connection for a low back disability, and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Memorandum Decision, the Court vacated the August 2009 Board decision and remanded the appeal to the Board for further action.  

At this point, the Board notes that the evidence of record includes a private medical opinion to the effect that the Veteran's has a disability of the thoracic spine which is related to service.  Although the issue was previously characterized as service connection for a low back disability, a claim for a disability of the thoracic spine has been reasonably raised by the evidence of record.  Therefore, the issue has been restated to reflect the appropriate adjudicatory considerations of the Veteran's claim.  

Finally, by rating action in December 2011, the RO assigned an effective date of February 28, 2007, for the grant of service connection for peripheral neuropathy of the right and left lower extremities.  Further discussion of these issues will be addressed in the remand portion of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  

REMAND

As a result of the November 2011 Order of the Court, the Board has been directed to undertake additional action consistent with the Memorandum Decision.  

In the Memorandum Decision, the parties agreed that the December 2007 VA examination, to which the Board assigned more evidentiary weight in reaching its unfavorable decision, was inadequate because the examiner did not cite to any specific evidence in the claims file that supported the opinion rendered.  Therefore, the Veteran should be afforded another VA examination to determine the nature and etiology of any identified back disability.  

Additionally, in response to a June 2012 notification that the member of the Board who conducted the Travel Board hearing in July 2011 was no longer at the Board, the Veteran indicated that he wished to be rescheduled for another Travel Board hearing.  

Finally, the Board notes that in December 2011, the RO implemented a September 2011 Board decision which granted service connection for bilateral peripheral neuropathy secondary to service-connected diabetes mellitus, and assigned a 10 percent evaluation for each extremity; effective from February 28, 2007.  In a letter received in December 2011, the Veteran disagreed with the effective date assigned.  However, it does not appear that the Veteran and his representative were furnished with a statement of the case (SOC) for these issues.  

The Court has held that when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, the claimant is entitled to an SOC regarding the denied issue.  As the RO has not promulgated an SOC for claim of service connection for bilateral lower extremity peripheral neuropathy, the issue must be remanded for additional development.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.  

Accordingly, the case is REMANDED for the following action:  

1.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any identified back disability.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probably) that any identified back disability had its onset in service or is otherwise related to service.  

A fully articulated medical rationale for any opinions expressed should be set forth in the examination report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

2.  After the requested development has been completed, the merits of the claim for service connection for a back disability should be re-adjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

3.  If after the development requested above, the claim for service connection for a back disability remains denied, and after a Supplemental Statement of the Case has been issued, the Veteran should be scheduled for a personal hearing before a traveling member of the Board of Veterans' Appeals regarding this service connection claim.  

4.  The Veteran should also be furnished an SOC for the issues of an earlier effective date for the grant of service connection for peripheral neuropathy of the right and left lower extremities in accordance with applicable law and regulations.  The Veteran should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning these issues.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

